John Dan Kemp, Chief Justice, concurring.
I agree with the majority's conclusion that we must reverse and dismiss this case for lack of subject-matter jurisdiction. I write separately to note the respective roles of the court and the Arkansas Medical Marijuana Commission (MMC).
This court will not rewrite administrative-agency rules, nor will it substitute its judgment and discretion for that of the agency. See, e.g. , Wright v. Ark. State Plant Bd. , 311 Ark. 125, 842 S.W.2d 42 (1992). The court may, however, reverse an agency decision if the substantial rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions, or decisions are in violation of constitutional provisions or made upon unlawful procedure. See Ark. Code Ann. § 25-15-212(h)(1), (3) (Repl. 2014).
The MMC has a constitutional duty to adopt rules necessary for its "fair, impartial, stringent, and comprehensive administration" of the Arkansas Medical Marijuana Amendment. See Ark. Const. amend. 98, § 8 (d)(3). I urge the MMC to review its rules and procedures and to cure any deficiencies.